Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 8/26/22 has been received and given full consideration. 

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kouzu et al. (US6411063) in view of Lorenz et al. (US20190131671).

4.	Regarding claims 1-5, 7, 9-13, and 16-20, Kouzu teaches a battery pack enclosure for a vehicle (see Figs. below), comprising: a plurality of battery modules, wherein each battery module includes a plurality of adjacent battery cells; a sensor between the plurality of battery modules and an inside surface of the battery pack enclosure; and an electronic control unit electronically connected to the sensor, the electronic control unit configured to monitor the sensor to detect damage to the battery pack enclosure (see Fig. below).

    PNG
    media_image1.png
    785
    940
    media_image1.png
    Greyscale

5.	Kouzu is silent about a sensor comprising a mesh of resistive wires.
6.	Lorenz teaches the battery pack (see Fig. below) for the benefit of a temperature sensor is provided for measuring a temperature in a battery system for storing electrical energy and for supplying an electric motor of a motor vehicle with electrical energy [0006].

    PNG
    media_image2.png
    637
    925
    media_image2.png
    Greyscale

7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kouzu with the teachings of Lorenz for the benefit of a temperature sensor is provided for measuring a temperature in a battery system for storing electrical energy and for supplying an electric motor of a motor vehicle with electrical energy. Kouzu’s device modified by Lorenz can obviously perform the functional limitations recited in claims 1-5, 7, 9-13, and 16-20
8.	Claims 6, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouzu et al. (US6411063) in view of Lorenz et al. (US20190131671) as applied to claims 1 and 9 in view of Lejosne et al. (US 2020/0083515 filed 9/12/19).
9.	Regarding claims 6, 8, 14 and 15, the complete discussion of Kouzu modified by Lorenz as applied to claims 1 and 9 is incorporated herein. However, they are silent about the limitations of claims 6, 8, 14 and 15.
10.	Lejosne teaches a battery pack [0127] comprising control coils to the electronic control unit, in particular the BMS of an accumulator [0454], and coil wire can be made of copper [0346] in order to modulate the effective power of the pack and to guarantee a safety and continuity of operation of the pack in case of failure of one or more accumulators [0004].
11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kouzu with Lejosne’s teachings of a battery pack comprising control coils to the electronic control unit, in particular the BMS of an accumulator, and coil wire can be made of copper in order to modulate the effective power of the pack and to guarantee a safety and continuity of operation of the pack in case of failure of one or more accumulators.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722